   

 

 

St.Joseph's Hospital, Inc.

P.O, Box 20888

Tampa, FL 3362208838 cee ce es a
CKSON'A PARSONS. =.

Number:

    

Ly S7-Z0 bc0¢-22-10

  
  

Attending Physician: Philip Atigre
Provider: St Josephs Hosp inc
Provider Tax ID #:

CONFIDENTIAL

  

oA 0"

   

 

 

 

 

Date Revd Sve Ca Description
CHARGES
07/22/2019 250 BACT] + NEO + POLY 0.9G TOP OIN I {42
07/22/2019 45) = 99285 ED VISIT LEVEL 5 | 3,257.00
07/22/2019 45) = 27816 ED CL TRIMAL ANK FX W/O MANI l 203.00
07/22/2019 7) = 93005 NI EKG |2 LEADS OR>TRCNG ONLY 1 438.00
07/22/2019 305 85025 CBC W! DIFF | 235.00
07/22/2019 320 = 73600 DX ANKLE 2 VIEWS J 487.00
07/22/2019 320 = 73600 DX ANKLE 2 VIEWS j 487.00
07/22/2019 300 = 36415 VENIPUNCTURE ROUTINE CHG 1 32.00
07/22/2019 300 = 80053 COMPREHENSIVE METABOLIC PNL I 60.00
07/22/2019 636 = 90715 TET-DIPH-ACEL PERT VACC >7 YO ] 268.20
07/22/2019 636 J1170 HYDROMORPHONE UP TO 4 MG INJ D 1 23.36
07/22/2019 636  J2405 ONDANSETRON HCL 1 MG JNJ C 4 8.60
07/22/2019 302 = 86900 ABO (ABO/RH PANEL) l 80.00
07/22/2019 324 = - 71045 DX X-RAY EXAM CHEST | VIEW l 569.00
07/22/2019 63@ J1170 HYDROMORPHONE UP TO 4 MG IN} D I 23.36
07/22/2019 0 73610 DX ANKLE COMP 3 VIEW MIN I 763.00
07/22/2019 32 73630 DX FOOT COMP 3 VIEW MIN I 696.00
OV/22/2019 329 73590 DX TIBIA FIBULA 2 VIEWS ] 848.00
A NOT-FOR-PROFIT HOSPITAL LICENSED BY THE STATE OF FLORIDA. iF APPLICABLE. YOU MAY CONTACT YOUR
INSURANCE COMPANY FOR ADDITIONAL INFORMATION CONCERNING COST-SHARING RESPONSIBILITIES. THIS BILL
DOES NOT INCLUDE ANY FEES FOR PHYSICIAN SERVICES (RADIOLOGIST, PATHOLOGIST, ANESTHESIOLOGIST,
SURGEON, ETC}, WHICH MAY BE BILLED SEPARATELY. FOR INQUIRIES CALL CUSTOMER SERVICE 813-443-3072

 

 

P.O. Box 20888

St. Joseph’s Hospital, Inc.
Tampa FL ss

88

 

ADDRESS SERVICE REQUESTED
JACKSON 4. PARSONS

 

 

 

 

EXHIBIT E
CV SV-20 bc0¢-Le-1

 

to
—,
Nn
bk
U
a
©
D
ND
°
o
~]
U
a
©
@
O
for)
oI

 

St.Joseph's Hospital, Inc.

P.O. Box 20888
Tampa, FL 336220888

 

 

“PEName: JACKSON A PARSONS. ©0005
Statement Namber: * z

 

  

 

Attending Physician: Philip Auigre
Provider: St Josephs Hosp Inc
Provider Tax 1D #:

CONFIDENTIAL

 

       

(Continued)

 

 

07/22/2019 320 = 73610 DX ANKLE COMP 3 VIEW MIN | 763.00
07/22/2019 305 85730 APTT I 186.00
07/22/2019 12! R&B MED SURG I 1,285.00
07/22/2019 250 OXYCODONE + ACET 5/325MG TAB 2 10.75
07/22/2019 250 OXYCODONE + ACET 5/325MG TAB I 9.38
07/22/2019 302 86901 RH ] 50,00
07/22/2019 305 85610 PROTHROMBIN TIME 1 145.00
07/22/2019 250 METOPROLOL 25 MG TAB l 4.54
07/22/2019 636 200] LIDOCAINE 2 % S ML INJECTION 40 58.04
07/22/2019 302 86850 ANTIBODY SCREEN ] 100.00
07/23/2019 300 = 80053 COMPREHENSIVE METABOLIC PNL 1 60] .00
07/23/2019 360 OR SURGERY LEVEL 3 IST 36MIN ] 3,989.00
07/23/2019 360 OR SURGERY LEVEL 3 ADD 15MIN 9 }3,041.00
07/23/2019 278 C733 €1713 ANCHOR/SCREW 151-200 2 1,756.00
07/23/2019 278 = C1713 €1713 ANCHOR/SCREW |5}-200 ] 878.00
07/23/2019 278 = C1713 €1713 ANCHOR/SCREW 26-50 | 190.00
87/23/2019 278 = C1713 C1713 ANCHOR/SCREW 26-50 2 380.00
97/23/2019 278 = =6CN 713 €1713 ANCHOR/SCREW 26-50 2 380.00
07/23/2019 278) = C1713 C1713 ANCHOR/SCREW 26-50 l 190.00
07/23/2019 278 = C1713 C1713 ANCHOR/SCREW 26-50 l 190.00
07/23/2019 278 = C1713 C1713 ANCHOR/SCREW 26-50 I 190.00
07/23/2019 278 = C1713 C1713 ANCHOR/SCREW 26-50 ! 190.00
07/23/2019 278 = C1713 C1713 ANCHOR/SCREW 101-150 1 628.00
07/23/2019 278 = =6 C1713 C1713 ANCHOR/SCREW 101-150 | 628.00
07/23/2019 278 = C1733 C1713 ANCHOR/SCREW 101-150 ! 628.00
07/23/2019 278 = C1713 C1713 ANCHOR/SCREW 76-100 1 440.00
07/23/2019 278 = =C€1713 C1713 ANCHOR/SCREW 76-100 l 440.00
07/23/2019 278 C1713 C1713 ANCHOR/SCREW 701-860 I 3,002.00
67/23/2019 250 ROCURONIUM 50 MG/5 ML INJ 2 49.16
07/23/2019 250 SEVOFLURANE 1ML INH 10 35.64
07/23/2019 250 OXYCODONE + ACET 5/325MG TAB 2 10.75

 

 

Page 2 of 5
€7 Sv-L0 bc0¢e-Le-b

 

Case 8:21-cv-01428 Document 1-9 Filed 06/12/21 Page 3 of 7 PagelD 66

s

i {

 

St.Joseph's Hospital, Inc.

P.Q, Box 20888
Tampa, FL 336220888

 

 
 
 
 
  
  

Pt Name: JACKSON.A PARSONS 2
Statemen Number: 2 Tg

“Account Number:
Attending Physician: Philip Atigre Bill Di 3
Provider: St Josephs Hosp Inc mae
Provider Tax ID #:

 

(Connnued)

 

 

07/23/2019 25)) OXYCODONE + ACET 5/325MG TAB iz 10.75
07/23/2019 250 LIDOCAINE 2 % 20 ML INJECTION 40 23.04
07/23/2019 250 METOPROLOL 25 MG TAB I 4.54
07/23/2019 250 METOPROLOL 25 MG TAB ] 4.54
07/23/2019 121 R&B MED SURG I J,285.00
07/23/2019 272 ORTHO SUPPLY 151-200 I 878.00
07/23/2019 250 PROPOFOL 10 MG INJC I 19.40
07/23/2019 27? ORTHO SUPPLY 101-150 I 628.00
07/23/2019 272 ORTHO SUPPLY 101-156 3 1,884.00
07/23/2019 272 ORTHO SUPPLY 101-156 ] 628.00
07/23/2019 27P ORTHO SUPPLY 10]-150 I 628.00
07/23/2019 250 PHENYLEPHRINE 10G@MCG/ NS 1OML I 65.00
07/23/2019 272 ORTHO SUPPLY 26-50" 3 570.00
07/23/2019 305 85025 CBC W/ DIFF I 235.00
07/23/2019 37) AN ANESTHESIA ADD'L 15 MIN 9 3,546.00
07/23/2019 37) AN ANESTHESIA LST 30 MIN ! 818.00
07/23/2019 636 = =—-«J1170 WYDROMORPHONE UP TO 4 MGINJ D I 23.36
07/23/2019 636 J1s70 HYDROMORPHONE UP TO 4 MG INJ D I 23.36
07/23/2019 636 J1170 HYDROMORPHONE UP TO 4 MG INJ D I 23.36
07/23/2019 636 J1170 HYDROMORPHONE UP TO 4 MGINJ F I 16.64
07/23/2019 36 = 12250 MIDAZOLAM HCL J MG INJ F 5 16.34
07/23/2019 636  J2405 ONDANSETRON HCL 1 MG INJ C 4 8.60
07/23/2019 30) 36415 VENIPUNCTURE ROUTINE CHG 1 32.00
07/23/2019 636 = 100 DEXAMETHASN SOD PHOS IMG INJ E 8 31.40
07/23/2019 250 GLYCOPYRROLATE 0.2 MG INJ B | 9.90
07/23/2019 636 J3010 FENTANYL CITRATE 100 MCG TN} O 3 25.00
07/23/2019 306 = 8 7641 SA NASAL COMPLETE P1 ] 231.00
07/23/2019 306 87640 SA NASAL COMPLETE P2 I 175.00
07/23/2019 250 SUGAMMADEX 200 MG/2 ML INJ 1 523.18
07/24/2019 42) 9716) PT EVAL-LOW COMPLEXITY 1 291.00
07/24/2019 636 531650 ENOXAPARIN SODIUM 10 MG INJ G 3 37.49

 

 

Page 3 of 5

 
-CV-01428 Document1-9 Filed 06/12/21 Page 4 of 7 PagelD 67

 

St.Joseph's Hospital, Inc.

P.O. Box 20888
Tampa, FL 336220888

vy Sv-20 |

Attending Physician: Philip Atigre
Provider: St Josephs Hesp Ine
Provider Tax ID #:

CONFIDENTIAL

 

  

  

 

 

 

 

 

 

 

(Continued)
07/24/2019 63 J1170 HYDROMORPHONE UP TO 4 MG IN} D I 23.36
07/24/2019 t2 R&B MED SURG | 1,285.00
07/24/2019 32 73610 DX ANKLE COMP 3 VIEW MIN ] 763.00
07/24/2019 25 OXYCODONE + ACET 5/325MG TAB 2 10.75
07/24/2019 25 OXYCODONE + ACEF 5/325MG TAB 2 10.75
07/24/2019 25 OXYCODONE + ACET 3/325MG TAB 2 10.75
07/24/2019 25 OXYCODONE + ACET 5/325MG TAB 2 10.75
07/24/2019 24 METOPROLOL 24 MG TAB ] 4.34
07/24/2019 25 FERROUS SULF 325 MG TAB l 1.10
07/24/2019 25 ASCORBIC ACID 500 MG TAB l 1.20
07/24/2019 25 HYDRALAZINE 10 MG TAB ] 6.66
07/24/2019 25 OXYCODONE + ACET 5/325MG TAB 2 10.75
07/24/2019 7h RR PACU PHASE I 1ST 30MIN | 796.00
07/24/2019 71 RR PACU PHASE! ADD'L 15MIN 2 726.00
07/24/2019 636 J0690 CEFAZOLIN 2G / NS 50ML PREMLX 4 112.50
07/24/2019 636 J0690 CEFAZOLIN 2G / NS 50ML PREMIX 4 112.50
07/24/2019 25 BACITRACIN 50 000 UNITS INJ l 81.55
07/24/2019 25 METOPROLOL 25 MG TAB 1 4.54
07/24/2019 25 MULTIPLE VITAMINS TAB ] 1.07
07/25/2019 25 MILK OF MAGNESIA 30 ML LIQ 1.20
07/25/2019 25 MULTIPLE VITAMINS TAB I 1.07
07/25/2019 25¢ METOPROLOL 25 MG TAB l 4.54
07/25/2019 25 FERROUS SULF 325 MG TAB | 1.10
07/25/2019 250 HYDRALAZINE 10 MG TAB | 6.66
07/25/2019 25¢ OXYCODONE + ACET 5/325MG TAB 2 10.75
07/25/2019 420 97116 PT GAIT TRAINING EA 15 MIN l 128.00
07/25/2019 250 OXYCODONE + ACET 5/325MG TAB 2 10.75
07/25/2019 25) ASCORBIC ACID 500 MG TAB I 110
07/25/2019 634 J1650 ENOXAPARIN SODIUM J0 MG INJG 3 37.49
07/25/2019 250 DOCUSATE SODIUM 100 MG CAP 1 1.26
Total Room/Bed Charges $ 3,855.00
Page 4 of 5

 

 
cv-01428 Document 1-9 Filed 06/12/21 Page 5 of 7 PagelD 68

o

 

St.Joseph's Hospital, Inc.

P.O. Box 20888
Tampa, FL 336220888

S7 S7-20 |

Attending Physician: Philip Atigre
Provider: St Josephs Hosp Inc
Provider Tax ID 4:

CONFIDENTIAL

   

      

 

 

“o7asii9

 

 

 

 

 

 

nln ny | Loe -.
Total Other Charges $ 52,515.69
Total Charges $ 56,370.69
PAYMENTS/ADJUSTMENTS
Total Insurance Payments $ 0.00
Total Insurance Adjustments $ 0.00
Total Insurance Payments / Adjustments $ 0.00
Total Guarantor Payments $ 0.00
Total Guarantor Adjustments $ 0.00
Total Guarantor Payments / Adjustments $ 9.00
TOTAL BALANCE DUE $ 56,370.69

 

 

 

Page 5 of 5

 
 

  

£0 bc0¢-L2-10

C0 OV

Patient Ledger

 

 

 

Report Criteria: Patient is ‘Parsons; Jackson’
Parsons, Jackson Tampa Bay Ortho& Spine Group
1100 W Kennedy Blvd
Tampa, FL 33605

Date Code Description Provider Amount Running Bal
06/03/20 99244 O.V.{INITIAL) > 45 SPECIALIST MEDICAL Charles W Davis MOME 128293 975.00 975.00

EVALUATION
06/03/20 73600 X-RAY ANKLE 2-VIEWS Charles W Davis MOME129293 150.00 1,125.00
06/17/20 99243 OV FOLLOW UP SPECIALIST Charles W Davis MDME128283 675.00 1,800.00
07/15/20 99243 OV FOLLOW UP SPECIALIST Charles W Davis MDME129283 675.06 2,475.00
O7/15/20 E0720 TENS UNIT/NEW Charles W Davis MDME129293 795.06 3,270 00
08/17/20 29681 ARTHROSCOPY, KNEE, SURGICAL: WITH Charles W Davis MOME129293 6,801.72 10,071.72

MENISCECTOMY (MEDIAL OR LATERAL,

INCLUDING ANY MENISCAL SHAVING)

. INCLUDING DEBRIDEMENT/SHAVING OF.

ARTICULAR CARTILAGE ,
08/17/20 29870 ARTHROSCOPY KNEE, DIAGNOSTIC Charles W Davis MDME129293 8,246.41 16,358.13
08/17/20 29881 ARTHROSCOPY, KNEE, SURGICAL; WITH Tampa Outpatient Surgical Facility 7,608 01 24,126.14

MENISCECTOMY (MEDIAL OR LATERAL,

INCLUDING ANY MENISCAL SHAVING)

INCLUDING DEBRIDEMENT/SHAVING OF

ARTICULAR CARTILAGE
08/17/20 29870 ARTHROSCOPY, KNEE, DIAGNOSTIC Tampa Outpatient Surgicat Facility 7.808.041 31,934 15
08/17/20 99070 SURGICAL SUPPLIES Tampa Outpatient Surgical Facility 5,973.08 37 907.23
08/17/20 01362 ANESTHESIA; KNEE JOINT SURGERY Tampa Oulpatient Surgical Facility 1,512.00 39.419.23

Balance: 39,419.23

9/4/2020 Patient Ledger Page 1 of 1

 
“L0

€0°97:20 bc0c-L¢e

 

 

 

 

Newrology bo. Physical Therapy Centers of A ampa Bay

$$ Gases or 0428 —poerinent to ried 86 taret Page T Of 7 PagelD 70

 

 

 

 

 

   
   
  
  
   
 

 

 

 

 

 

 

Page: 1/1
Vincent DiCarlo, M.D. & Associates, P.A.
2835 W. De Leon St., Suite 205
Tampa, FL 33609
09/04/2020 La fi a mi -bean
3) 873-1295
PARSONS, JACKSONIA
Statement of Account

Date | CPT |Units|Services Charges Paid Adj Balance

06/10/2020 | 85913 1 12 OR MORE STUDIES $2,100.00 $2,100.00

06/10/2020 | 95886 2) MG COMPLETE EACH EXT WINCS $1,005.38 $3,105.38

06/11/2020 | 98245 1] OFFICE CONSULTATION-COMPREHENSIVE, HIGH COMPLEXITY $790.00 $3,895.38
06/17/2020) 90791 | 1 GONFIDENTIAL EVAL : $890.00]. ($4,485.38)

"1 06/22/2020 | 96130 1|ASYCH TESTING EVAL, INTERP, INTEG & FEEDBACK $481.00 $4,966.38

06/22/2020 | 96131 { ADDT'L HR - PSYCH TESTING EVAL, INTERP. iNTEG & $481.00 $5,447.36

06/22/2020 | 96136 1 | FSYCHINPSYCH TESTING - 1ST 30 MINS $241.00 $5,688.38

06/22/2020 | 96137 2|FSYCHINPSYCH TEST - EACH ADOT. 30 MINS $482.00 $6,170.38

07/01/2020 | 96130 1/ASYCH TESTING EVAL, INTERP. INTEG & FEEDSACK $481.00 $6,651.38

08/25/2020 } 99499. 1 TELEPHONE EVAUMGMT PHYS INITIATED (21.30 MINUTES) $285.00 $6,936.38

$6,936.38 $0.00 $0.00] $5,936.38

 

 

 
